Title: To George Washington from Joseph Trumbull, 26 November 1776
From: Trumbull, Joseph
To: Washington, George



My Dear General
North Castle [N.Y.] 26th Novr 1776

Inclosed is a Warrant on The Pay Master General for One hundred thousand dollrs which I beg you to Sign, & send me by the Bearer, I expect he will find Colo. Palfrey, removing into Jersey, & therefore have put a Rect on the back, that he may take the Money, from him, & bring it on here to me. I am with the greatest Respect Your Excellency’s most Obedient Humble Servt

Jos: Trumbull

